[Cite as State v. Cooper, 2016-Ohio-5064.]


                                        COURT OF APPEALS
                                     ASHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                     JUDGES:
                                                  Hon. Sheila G. Farmer, P.J.
        Plaintiff-Appellee                        Hon. William B. Hoffman, J.
                                                  Hon. John W. Wise, J.
-vs-
                                                  Case No. 14-COA-039
DANIEL SEAN COOPER

        Defendant-Appellant                       OPINION



CHARACTER OF PROCEEDING:                          Appeal from the Court of Common
                                                  Pleas, Case No. 13-CRI-055




JUDGMENT:                                         Affirmed in Part, Sentence Vacated,
                                                  and Remanded




DATE OF JUDGMENT ENTRY:                           July 22, 2016




APPEARANCES:

For Plaintiff-Appellee                             For Defendant-Appellant

CHRISTOPHER E. BALLARD                             BRIAN J. HALLIGAN
110 Cottage Street                                 1105 Broad Street
Third Floor                                        P.O. Box 455
Ashland, OH 44805                                  Ashland, OH 44805
Ashland County, Case No. 14-COA-039                                                       2

Farmer, P.J.

       {¶1}    In June 2009, appellant, Daniel Sean Cooper, pled guilty in a Summit

County, Ohio case to one count of pandering obscenity involving a minor in violation of

R.C. 2907.321. The Summit County trial court sentenced appellant to three years in

prison, imposed five years of post-release control, and ordered him to register as a Tier I

sex offender. Appellant's competency had been raised, but after evaluation, the trial court

found appellant was competent to stand trial.

       {¶2}    On May 14, 2013, a search warrant was executed on the Ashland, Ohio

residence of appellant's mother and stepfather based on suspected downloads of child

pornography to a computer located within the residence between April 27, and 29, 2013.

The computer was seized and child pornography files were discovered. Appellant lived

in Medina, Ohio, but frequently visited his mother, staying for two to three days at a time,

and was found at the residence during the execution of the search warrant.

       {¶3}    On May 24, 2013, a complaint was filed charging appellant with five counts

of pandering sexually oriented matter involving a minor in violation of R.C.2907.322. A

bond hearing was held on May 29, 2013, wherein appellant indicated he may want to

represent himself. The trial court found appellant indigent and appointed Attorney Rolf

Whitney to represent appellant.

       {¶4}    On May 30, 2013, the Ashland County Grand Jury indicted appellant on

thirteen counts of pandering sexually oriented matter involving a minor in violation of

R.C.2907.322. Appellant was arraigned on May 31, 2013, via iVisit wherein appellant,

through counsel, pled not guilty to the charges. On July 1, 2013, appellant appeared in
Ashland County, Case No. 14-COA-039                                                     3


open court and again entered pleas of not guilty and indicated he wanted to represent

himself.

       {¶5}   On September 13, 2013, the state filed a motion for hearing to lay a

foundation for appellant's waiver of counsel. A hearing was held on October 7, 2013,

wherein appellant again indicated he wanted to represent himself.

       {¶6}   On December 9, 2013, appellant filed a motion for the appointment of

counsel specifically, Attorney Andrew Hyde. A hearing was held on December 26, 2013,

and Attorney Whitney was present for the hearing. By judgment entry filed December 27,

2013, the trial court vacated the prior appointment of Attorney Whitney and appointed

Attorney Hyde to represent appellant per appellant's request.

       {¶7}   On March 27, 2014, appellant filed a motion to fire Attorney Hyde and

proceed pro se. A hearing was held on April 2, 2014, wherein appellant indicated he

wanted to withdraw the motion.

       {¶8}   On April 16, and 28, 2014, appellant again filed motions to fire Attorney

Hyde. A pretrial was held on April 28, 2014, one week prior to the scheduled trial date,

wherein the trial court denied appellant's requests.

       {¶9}   On April 30, 2014, Attorney Hyde filed a request for a competency

evaluation. A hearing was held on June 5, 2014. By judgment entry filed June 23, 2014,

the trial court found appellant was competent to stand trial. The trial court also granted

appellant's oral request to proceed pro se, but required Attorney Hyde to remain as

standby counsel.

       {¶10} On July 9, 2014, appellant filed a motion to remove Attorney Hyde from his

case. By judgment entry filed September 30, 2014, the trial court denied the motion.
Ashland County, Case No. 14-COA-039                                                    4


       {¶11} On November 5, 2014, the state filed an Evid.R. 404(B) notice of intention

to use appellant's prior conviction for pandering obscenity involving a minor to prove

identity.

       {¶12} A jury trial commenced on November 18, 2014. Appellant represented

himself with Attorney Hyde present as standby counsel. The jury found appellant guilty

as charged.

       {¶13} A sentencing hearing was held on November 25, 2014. By judgment entry

filed same date, the trial court sentenced appellant to two years on each of the thirteen

counts, to be served consecutively, for an aggregate term of twenty-six years in prison.

The trial court also found appellant had violated his post-release control from Summit

County and therefore sentenced appellant to an additional twenty-four months, to be

served consecutively to the twenty-six year sentence.

       {¶14} Appellant filed an appeal and this matter is now before this court for

consideration. Assignments of error are as follows:

                                            I

       {¶15} "APPELLANT       DID    NOT        KNOWINGLY,     INTELLIGENTLY,       AND

VOLUNTARILY WAIVE HIS RIGHT TO COUNSEL IN WRITING AS THE TRIAL COURT

FAILED TO FULLY ADVISE THE APPELLANT OF THE CONSEQUENCES OF

PROCEEDING PRO SE."

                                           II

       {¶16} "THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT SENTENCED

APPELLANT TO CONSECUTIVE 2 YEAR SENTENCES FOR AN AGGREGATE 28

YEARS IN PRISON."
Ashland County, Case No. 14-COA-039                                                       5


                                             III

       {¶17} "THE TRIAL COURT COMMITTED PLAIN ERROR IN ALLOWING

APPELLANT'S PRIOR FELONY CONVICTION FOR THE SAME CHARGE INTO

EVIDENCE DESPITE THE FACT THAT THE APPELLANT DID NOT TESTIFY."

                                              I

       {¶18} Appellant claims the trial court erred in failing to ensure his waiver of trial

counsel was knowingly, intelligently, and voluntarily waived in writing pursuant to Crim.R.

44(C). We disagree.

       {¶19} Crim.R. 44(C) states: "Waiver of counsel shall be in open court and the

advice and waiver shall be recorded as provided in Rule 22. In addition, in serious offense

cases the waiver shall be in writing."

       {¶20} The state concedes a written waiver of counsel was not obtained in this

case. However, if substantial compliance with the rule is demonstrated, the failure to file

a written waiver is harmless error. State v. Martin, 103 Ohio St. 3d 385, 2004-Ohio-5471.

"A valid waiver of counsel can be either express or implied from the circumstances of the

case." State v. Weiss, 92 Ohio App. 3d 681, 684 (9th Dist.1993). Once a defendant has

waived his or her right to counsel, the trial court is free to appoint standby counsel, even

over the objection of the accused. Martin, supra.

       {¶21} In State v. Gibson, 45 Ohio St. 2d 366 (1976), syllabus, the Supreme Court

of Ohio held the following:



              1. The Sixth Amendment, as made applicable to the states by the

       Fourteenth Amendment, guarantees that a defendant in a state criminal trial
Ashland County, Case No. 14-COA-039                                                        6


      has an independent constitutional right of self-representation and that he

      may proceed to defend himself without counsel when he voluntarily, and

      knowingly and intelligently elects to do so. Faretta v. California (1975), 422
U.S. 806, 95 S. Ct. 2525, 45 L. Ed. 2d 562.

             2. In order to establish an effective waiver of right to counsel, the trial

      court must make sufficient inquiry to determine whether defendant fully

      understands and intelligently relinquishes that right.



      {¶22} As explained by the United States Supreme Court in Von Moltke v. Gillies,

332 U.S. 708, 723-724 (1948):



             To discharge this duty properly in light of the strong presumption

      against waiver of the constitutional right to counsel, a judge must investigate

      as long and as thoroughly as the circumstances of the case before him

      demand. The fact that an accused may tell him that he is informed of his

      right to counsel and desires to waive this right does not automatically end

      the judge's responsibility.



      {¶23} In Iowa v. Tovar, 541 U.S. 77, 88-89 (2004), the United States Supreme

Court acknowledged the following:



             We have not, however, prescribed any formula or script to be read

      to a defendant who states that he elects to proceed without counsel. The
Ashland County, Case No. 14-COA-039                                                      7


      information a defendant must possess in order to make an intelligent

      election, our decisions indicate, will depend on a range of case-specific

      factors, including the defendant's education or sophistication, the complex

      or easily grasped nature of the charge, and the stage of the proceeding.

             As to waiver of trial counsel, we have said that before a defendant

      may be allowed to proceed pro se, he must be warned specifically of the

      hazards ahead. Faretta v. California, 422 U.S. 806, 95 S. Ct. 2525, 45
L. Ed. 2d 562 (1975), is instructive.      The defendant in Faretta resisted

      counsel's aid, preferring to represent himself. The Court held that he had a

      constitutional right to self-representation. In recognizing that right, however,

      we cautioned: "Although a defendant need not himself have the skill and

      experience of a lawyer in order competently and intelligently to choose self-

      representation, he should be made aware of the dangers and

      disadvantages of self-representation, so that the record will establish that

      he knows what he is doing…" Id., at 835, 95 S. Ct. 2525 (internal quotation

      marks omitted).



      {¶24} As stated by this court in State v. Horn, 5th Dist. Delaware No. 08 CAA 11

0069, 2009-Ohio-5983, ¶ 10:



             We have recognized that although some requests for self-

      representation "often test the patience of trial courts and prosecutors ready

      to proceed, the colloquy requirements of Gibson must apply." State v.
Ashland County, Case No. 14-COA-039                                                         8


       Blankenship, Perry App. No. 06 CA 17, 2007-Ohio-3541, ¶ 46. Appellant

       herein maintains that precedent from this Court has "vigorously enforced"

       the Von Moltke factors set forth in Gibson. Appellant's Brief at 8. However,

       we agree with the State that Ohio law does not require a mechanistic

       checklist of factors. See, e.g., State v. Doyle, Pickaway App. No. 04CA23,

       2005-Ohio-4072, ¶ 11.         We have not abrogated a "totality of the

       circumstances" approach on issues of waiver of counsel, as appellant

       seems to suggest. See, e.g., State v. Drake (May 22, 2001), Perry App.

       No. 00CA10, 2001 WL 575123.



       {¶25} During his May 29, 2013 bond hearing, appellant indicated he may want to

represent himself, and the trial court appointed Attorney Whitney to represent appellant.

T. at 7-9.

       {¶26} On July 1, 2013, appellant appeared in open court and the following

exchange occurred (T. at 5-6):



              THE COURT: And it's still your intention to represent yourself in this

       matter, Mr. Cooper?

              MR. COOPER: Yes, sir, the way that I see it is, it's not that I don't

       feel he's sincere, I believe that - - I believe that I might be just better off to

       represent myself.

              THE COURT: Do you understand Mr. Whitney is going to be there to

       advice (sic) you and give you - -
Ashland County, Case No. 14-COA-039                                                  9


            MR. COOPER: Absolutely.

            THE COURT: - - give you whatever assistance that you need?

            MR. COOPER: Yes, honestly, the intent was to get materials, and

     you know, maybe come to a compromise before I have to defend myself,

     but obtain the materials to realize what the Court proceeding is and how to

     go about defending myself.

            THE COURT: For purposes of negotiations, are you going to be

     utilizing Mr. Whitney to negotiate on your behalf with the State, because you

     understand that you have a right not to make any statement that could in

     the future be used against you?

            MR. COOPER: I mean, I mean, with given the understanding that if

     a deal was offered or something, then I would have to say, yes, you know

     what I mean? I don't want him to be able to say yes for me because me

     saying yes.

            THE COURT: Well, Mr. Whitney can not (sic) say yes without your

     consent.

            MR. COOPER: Okay.

            THE COURT: And if there was any deal, you would be brought into

     court and we would make sure that you understand the nature of the

     agreement and whether or not you agree to that voluntarily, so I just want

     to make sure that we are all on the same page. Anything else, Mr. Whitney?

            MR. WHITNEY: No, sir, Dan and I had that discussion, Judge, so he

     understands that.
Ashland County, Case No. 14-COA-039                                                  10




      {¶27} On September 13, 2013, the state filed a motion for hearing to lay a

foundation for appellant's waiver of counsel. A hearing was held on October 7, 2013, and

the following exchange occurred (T. at 6-7):



             THE COURT: I am not addressing what has been happening in the

      case, I am asking if you understand the way that the case will proceed if

      you advise the Court today that you wish to represent yourself. Mr. Whitney

      will no longer be made available to you unless this matter goes to trial. My

      prior Order denying you access to the law library would be rescinded, and

      we will make arrangements for you to have access to the law library, but

      then you would no longer have the services of Attorney Whitney, and you

      would be held to the same standards in terms of Notice upon the

      Prosecuting Attorney of anything that you file with the Court, and basically

      be held in the same standard as any other attorney.

             Do you understand all of that?

             MR. COOPER: Yeah, I understand that, yes, absolutely.

             THE COURT: Okay, is it your desire to represent yourself in this

      matter, and to forgo court appointed counsel except as to advise you as to

      the procedure at trial?

             MR. COOOPER: Yes, sir.

             THE COURT: Okay. That being the case, Mr. Whitney, you are

      excused until trial.
Ashland County, Case No. 14-COA-039                                                     11




     {¶28} The following exchange then occurred (T. at 9-14):



            MS. ROGERS: Judge, the only thing that I might suggest is, I don't

     know if the Court has Gibson in front of it, and I do if the Court wanted to

     follow some of the language, but in addition to representing himself, you

     know, I think that he has to be told if his questions are improper and they

     don't (inaudible) you are not here to serve as his lawyer. That he may not

     be able to ask any questions. I am intending to object if he doesn't know

     the argument and (inaudible) to my objections, et cetera, I think maybe the

     court needs to go into a little bit more detail of what is going to happen if he

     falls on his face during trial.

            THE COURT: I can certainly do that. I just did not understand what

     you wanted the scope of this hearing to be since you referenced the Gibson

     matter (inaudible) applying that at this point, but that was before he stated

     that he wanted to represent himself. So that is where I got confused.

            Mr. Cooper, do you understand that as the Prosecuting Attorney has

     indicated, you will be held to the same standard of any other attorney that

     would be practicing in the courtroom?

            You have a Constitutional right to represent yourself, we will proceed

     without Counsel but you need to understand that Mr. Whitney is only going

     to be here to advise you as to procedures that there are, rules that govern

     conducting a trial as to the questioning and admission of evidence, and you
Ashland County, Case No. 14-COA-039                                                   12


     will be expected to follow these rules if evidence is offered in a manner that

     violates the rules of evidence, then the Prosecutor objects to that evidence,

     it won't be admitted, and if you ask improper questions and the Prosecution

     objects, your questions will be stricken from the Record and the jury will be

     advised to disregard that question.

            The fact that you represent yourself, as well, does not give you

     unfettered discretion to be disruptive in the courtroom either, and you must

     show proper respect for the Court and proceedings during the course of the

     trial, or you could be removed from the courtroom. Do you understand that?

            MR. COOPER: Yes, sir, I just wondered, so Mr. Whitney is

     completely excused, I can't - -

            THE COURT: He's completely excused until trial. He will be here at

     trial to advise you as to procedures, as to any questions.

            MR. COOPER: Any motions that I want - -

            THE COURT: You have to file those yourself and serve the

     Prosecuting Attorney a copy of anything that you file with the Court.

            MR. COOPER: Okay. All right. I guess.

            THE COURT: And he's not going to be discussing the motion with

     you. If the Prosecutor files a motion, you will be responsible for responding

     to any pretrial motions filed by the State, and Mr. Whitney will not be

     assisting you and preparing any response to those motions.

            MR. COOPER: Okay. One last question, how often would I have

     access to the law library, if I might.
Ashland County, Case No. 14-COA-039                                                  13


            THE COURT: I am granting you access, so it's a question of what

     you need and what the Sheriff's office can provide in terms of getting you

     here and back.

            MR. COOPER: I mean, do you think that once every two weeks

     would be - - I mean, would be doable?

            THE COURT: I would prefer not to put a specific time schedule on

     that because if I say once every two weeks and you need to look something

     up in response to a State's motion and you already had your one for the two

     weeks, that would limit your access.

            MR. COOPER: Well, that is kind of what I am getting at. I am kind

     of leery that they might further restrict me by saying, Ohio Revised Code we

     cannot do it today, Ohio Revised Code we cannot do it today, well, we

     cannot do it today.

            THE COURT: If that happens then you are representing yourself, you

     can file a motion with the Court and give the Prosecuting Attorney a chance

     to respond to the motion and we will address the issue.

            MR. COOPER: All right.

            THE COURT: And if it became a problem, we will try to correct the

     problem.

            MR. COOPER: Okay. I would appreciate that. Then, yeah, I am fine

     with that, absolutely, I mean, I hate to say it, but I think that I feel, Mr.

     Whitney probably would do a fairly good, but I think that, you know, the

     Prosecution has too much support and it would overpower him. I think that
Ashland County, Case No. 14-COA-039                                                  14


      I have to defend myself. I have to represent myself. I have to represent

      myself, there is no way around it.

             THE COURT: And you fully understand the consequences of

      proceedings on your own?

             MR. COOPER: Yes, sir.

             THE COURT: And you understand the limitations that will be on Mr.

      Whitney subject to the terms of his attorney?

             MR. COOPER: Yes, sir.

             THE COURT: Anything else that you feel that the Court needs to

      advise the Defendant on?

             MS. ROGERS: No, thank you, Judge.



      {¶29} On December 9, 2013, appellant filed a motion for the appointment of

counsel specifically, Attorney Hyde. A hearing was held on December 26, 2013, and

Attorney Whitney was present for the hearing. By judgment entry filed December 27,

2013, the trial court vacated the prior appointment of Attorney Whitney and appointed

Attorney Hyde to represent appellant as appellant requested. Thereafter, appellant filed

several motions to fire Attorney Hyde which the trial court denied.

      {¶30} During the competency hearing held on June 5, 2014, the trial court found

appellant competent to stand trial and appellant again indicated he wanted to proceed

pro se. The following exchange occurred (T. at 7-11):
Ashland County, Case No. 14-COA-039                                                     15


            THE COURT: Thank you, Mr. Hyde. Mr. Cooper, you have been

     afforded the service of two of the better, if not the best criminal defense

     attorneys that do work in Ashland County on an appointed basis, that being

     Mr. Whitney and Mr. Hyde. You have previously requested that you be

     entitled to represent yourself when Mr. Whitney was representing you and

     appointed to represent you, and the Court even made available an

     opportunity for you to utilize the law library. And then got to a point where

     trial was imminent, and you requested appointed Counsel again. And you

     did not want Mr. Whitney, so we appointed Mr. Hyde, and then here we

     proceeded along, and a day before trial we have something that kicks the

     can down the road again, and now here we are again, with you requesting

     that you be permitted to represent yourself, and that you don't want Mr.

     Hyde as standby Counsel.

            Well, Number 1, even if I let you represent yourself you are having

     standby Counsel because I am not going to give you an argument on appeal

     purposes if you are subsequently convicted in representing yourself, that

     you did not have an opportunity to consult with Counsel, and I think that you

     are entitled to that right, and at a bear (sic) minimum, the Court has to afford

     you an opportunity to when you find yourself in the midst of trial to have the

     opportunity to consult with Counsel, if you feel the need once you get into

     the process or that procedure, and Mr. Hyde, as a minimum, is going to be

     there to provide you with that support or answer your questions.
Ashland County, Case No. 14-COA-039                                                      16


            If you decide to proceed to represent yourself at trial, which I certainly

     would advice (sic) strongly against you at trial, I think that would place you

     at a significant disadvantage with a jury, but it's ultimately your choice.

            Previously, under previous administration, the State took the position

     that your standby Counsel could not assist you with legal research, you

     were either standby there for trial and afforded you no assistance

     whatsoever in trial preparation and we went down that road, and I don't

     know, Mr. Tunnell, if you have the same position. I am quite frankly willing

     to have Mr. Hyde assist in legal research so we don't have to trouble with

     the jail staff with bringing Mr. Cooper up here afterhours and babysitting him

     while he rifles through documents and books in the law library, sometimes

     knowing what he wants and sometimes having no idea what he's looking

     for.

            And at least provide that assistance in the Court of his trial

     preparation where at least if he could identify specific materials where he

     wanted them, Mr. Hyde could upon being compensated by the County, at

     least obtain those material or that information for Mr. Cooper to facilitate his

     defense preparation if he's going to represent himself. I don't know how

     you feel about that, Mr. Hyde, but I think I am not asking you to do the

     research yourself, but he has got, if you are to assist him, he has to focus

     to pretty much tell you what he's looking for.

            MR. HYDE:      I saw that as the second part of our request today, I

     was going to request that the Court allow me to assist Mr. Cooper preparing,
Ashland County, Case No. 14-COA-039                                                     17


     to try his own case and obtain the materials, he told me that the Deputy

     would sit there for four hours at a time in the law library, I would prefer that

     the court allow me to bring what books he needs to him at jail and assist

     him at the pretrial, but that - -

            THE COURT: Well, that is the position that I took before, the State

     objected to that, and that was fine.         But like I said, we have new

     administration at the Prosecutor's office so Mr. Tunnell, what would be your

     position in that regard?

            MR. TUNNELL: Judge, I never thought it proper to take a position on

     the status of representation of a criminal Defendant or insert myself in that

     way. My opinion is, if someone is Pro Se and has a legal advisor, they are

     an advisor in all respects, not just at trial, but throughout the process.

            THE COURT: Okay.

            MR. TUNNELL: And additionally, having Counsel and paying a

     deputy for four hours doesn't make sense.

            THE COURT: It doesn't make a whole lot of sense.

            MR. TUNNELL: It doesn't get you anywhere, and it doesn't make for

     a descent (sic) record, and is at a big enough disadvantage being Pro Se

     without that. And if there were some change of heart down the line and

     would flip flop and Mr. Hyde is back in the first chair, I would prefer that he

     be ready to go at a moment's notice if that happens and we don't have to

     continue this again.

            So no objection to that request, Your Honor.
Ashland County, Case No. 14-COA-039                                                     18


              THE COURT: Then that would be the Order of the Court, Mr. Hyde,

       you may assist Mr. Cooper. Mr. Cooper, I am going to go ahead and let

       you represent yourself, in this matter, Mr. Hyde will be designated as

       standby Counsel.


       {¶31} During a November 13, 2014 pretrial, the trial court notified appellant of the

following (T. at 6-7):



              THE COURT: ***and just so you are aware, Mr. Cooper, we are also

       making arrangements if you became disruptive during the point of the trial

       that we cannot proceed properly with the trial, the Court will at that time

       consider removing you from the courtroom and allowing your standby

       Counsel to proceed on your behalf, and we would have a camera set up so

       you can watch the proceedings from another location.

              That is if you became too disruptive, you would be warned before

       that would ever happen, but you just need to be aware that would be a

       possibility if you became too disruptive.



       {¶32} The following exchange then occurred (T. at 7-8):



              MR. COOPER: I mean as far as that goes, if that were to happen

       and I was represented by counsel, whatever, if I was on camera, does that

       mean that I am still making the decisions or does he automatically make all

       the decisions?
Ashland County, Case No. 14-COA-039                                                       19


                THE COURT: Well, we would basically have a Bailiff back with you

         and you are watching a video, and if there is something that you needed to

         communicate with your attorney on, we would have one Bailiff radio the

         Bailiff in the courtroom, it would not be disruptive because they have ear

         pieces, at which point the Bailiff would advice (sic) the Court that we needed

         to possibly pause to allow you to consult with Mr. Hyde, so, yes, you would

         be in control.

                MR. COOPER: All right, I think that I understand how that is

         supposed to go.

                THE COURT: Okay.

                MR. COOPER: I guess that is good.



         {¶33} The trial commenced on November 18, 2014, and appellant represented

himself with Attorney Hyde seated beside him at the defense table as standby counsel.

T. at 6.

         {¶34} Based on the numerous pretrial proceedings, we find the trial court

thoroughly investigated appellant's desire to represent himself and sufficiently advised

him of the consequences of his waiver of the right to counsel. Appellant was informed of

the charges against him and was advised that during trial, he would be held to the same

procedural standards as an attorney.         The record demonstrates that appellant was

literate, competent, understanding of the consequences of self-representation, and

exercised free will. The trial court even provided standby counsel to aid appellant at all

times.
Ashland County, Case No. 14-COA-039                                                    20


      {¶35} Despite the lack of a written waiver of counsel, we find the trial court

substantially complied with Crim.R. 44(C), and appellant had sufficient understanding of

the proceedings and the consequences of representing himself to make a voluntary,

knowing, and intelligent waiver of the right to counsel and proceed pro se with the aid of

standby counsel.

      {¶36} Assignment of Error I is denied.

                                            II

      {¶37} Appellant claims the trial court abused its discretion in imposing consecutive

sentences for an aggregate twenty-eight year prison term.

      {¶38} Pursuant to the Supreme Court of Ohio's recent holding in State v. Marcum,

___ Ohio St.3d ___, 2016-Ohio-1002, ¶ 7, this court will review a felony sentence using

the standard set forth in R.C. 2953.08, and will no longer apply the abuse of discretion

standard under State v. Kalish, 120 Ohio St. 3d 23, 2008-Ohio-4912. R.C. 2953.08

governs appeals based on felony sentencing guidelines. Subsection (G)(2) sets forth this

court's standard of review as follows:



             (2) The court hearing an appeal under division (A), (B), or (C) of this

      section shall review the record, including the findings underlying the

      sentence or modification given by the sentencing court.

             The appellate court may increase, reduce, or otherwise modify a

      sentence that is appealed under this section or may vacate the sentence

      and remand the matter to the sentencing court for resentencing.          The

      appellate court's standard for review is not whether the sentencing court
Ashland County, Case No. 14-COA-039                                                       21


       abused its discretion. The appellate court may take any action authorized

       by this division if it clearly and convincingly finds either of the following:

                 (a) That the record does not support the sentencing court's findings

       under division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of

       section 2929.14, or division (I) of section 2929.20 of the Revised Code,

       whichever, if any, is relevant;

                 (b) That the sentence is otherwise contrary to law.



       {¶39} "Clear and convincing evidence is that measure or degree of proof which is

more than a mere 'preponderance of the evidence,' but not to the extent of such certainty

as is required 'beyond a reasonable doubt' in criminal cases, and which will produce in

the mind of the trier of facts a firm belief or conviction as to the facts sought to be

established." Cross v. Ledford, 161 Ohio St. 469 (1954), paragraph three of the syllabus.

       {¶40} R.C. 2929.11 governs overriding purposes of felony sentences and states

the following:



                 (A) A court that sentences an offender for a felony shall be guided by

       the overriding purposes of felony sentencing. The overriding purposes of

       felony sentencing are to protect the public from future crime by the offender

       and others and to punish the offender using the minimum sanctions that the

       court determines accomplish those purposes without imposing an

       unnecessary burden on state or local government resources. To achieve

       those purposes, the sentencing court shall consider the need for
Ashland County, Case No. 14-COA-039                                                      22


       incapacitating the offender, deterring the offender and others from future

       crime, rehabilitating the offender, and making restitution to the victim of the

       offense, the public, or both.

              (B) A sentence imposed for a felony shall be reasonably calculated

       to achieve the two overriding purposes of felony sentencing set forth in

       division (A) of this section, commensurate with and not demeaning to the

       seriousness of the offender's conduct and its impact upon the victim, and

       consistent with sentences imposed for similar crimes committed by similar

       offenders.

              (C) A court that imposes a sentence upon an offender for a felony

       shall not base the sentence upon the race, ethnic background, gender, or

       religion of the offender.



       {¶41} R.C. 2929.14(C)(4) governs consecutive sentences and states the

following:



              (4) If multiple prison terms are imposed on an offender for convictions

       of multiple offenses, the court may require the offender to serve the prison

       terms consecutively if the court finds that the consecutive service is

       necessary to protect the public from future crime or to punish the offender

       and that consecutive sentences are not disproportionate to the seriousness

       of the offender's conduct and to the danger the offender poses to the public,

       and if the court also finds any of the following:
Ashland County, Case No. 14-COA-039                                                    23


             (a) The offender committed one or more of the multiple offenses

      while the offender was awaiting trial or sentencing, was under a sanction

      imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised

      Code, or was under post-release control for a prior offense.

             (b) At least two of the multiple offenses were committed as part of

      one or more courses of conduct, and the harm caused by two or more of

      the multiple offenses so committed was so great or unusual that no single

      prison term for any of the offenses committed as part of any of the courses

      of conduct adequately reflects the seriousness of the offender's conduct.

             (c) The offender's history of criminal conduct demonstrates that

      consecutive sentences are necessary to protect the public from future crime

      by the offender.



      {¶42} In its judgment entry filed November 25, 2014, the trial court sentenced

appellant to two years on each of the thirteen counts, to be served consecutively, for a

total aggregate term of twenty-six years in prison. The trial court also imposed a twenty-

four month sentence for violating post-release control, to be served consecutively to the

twenty-six year term.

      {¶43} During the sentencing hearing held on November 25, 2014, the trial court

found the following regarding consecutive sentences (T. at 20-21):



             THE COURT: ***I am finding that consecutive service of the

      sentence is necessary to protect the public from future crime, and
Ashland County, Case No. 14-COA-039                                                24


      consecutive sentencings are certainly not disproportionate to the

      seriousness of your conduct, and the danger that you pose to the public.

      And that you committed those offenses while you were subject to Post-

      Release Control and you are under specific prohibitions not to do that

      conduct over and above what the statute in the State of Ohio required.

             I am further finding that you are in violation of that Post-Release

      Control Supervision and I am going to impose an additional 24 months of

      Post-Release Control time consecutive to the 26 years that I am imposing

      on the 13 counts, so your aggregate sentence is going to be 28 years, that

      is two years on each of the 13 Counts, both imposed consecutive, and 24

      months imposed on the Post-Release Control Violation.



      {¶44} The trial court complied with R.C. 2929.14(C)(4) in ordering consecutive

service during the sentencing hearing.

      {¶45} In State v. Bonnell, 140 Ohio St. 3d 209, 2014-Ohio-3177, ¶ 29-31, the

Supreme Court of Ohio held the following:



             When imposing consecutive sentences, a trial court must state the

      required findings as part of the sentencing hearing, and by doing so it

      affords notice to the offender and to defense counsel.       See Crim.R.

      32(A)(4). And because a court speaks through its journal, State v. Brooke,

      113 Ohio St. 3d 199, 2007-Ohio-1533, 863 N.E.2d 1024, ¶ 47, the court

      should also incorporate its statutory findings into the sentencing entry.
Ashland County, Case No. 14-COA-039                                                    25


     However, a word-for-word recitation of the language of the statute is not

     required, and as long as the reviewing court can discern that the trial court

     engaged in the correct analysis and can determine that the record contains

     evidence to support the findings, consecutive sentences should be upheld.

           A trial court's inadvertent failure to incorporate the statutory findings

     in the sentencing entry after properly making those findings at the

     sentencing hearing does not render the sentence contrary to law; rather,

     such a clerical mistake may be corrected by the court through a nunc pro

     tunc entry to reflect what actually occurred in open court. See State v.

     Qualls, 131 Ohio St. 3d 499, 2012-Ohio-1111, 967 N.E.2d 718, ¶ 15 (where

     notification of postrelease control was accurately given at the sentencing

     hearing, an inadvertent failure to incorporate that notice into the sentence

     may be corrected by a nunc pro tunc entry without a new sentencing

     hearing). But a nunc pro tunc entry cannot cure the failure to make the

     required findings at the time of imposing sentence. See State v. Miller, 127
Ohio St. 3d 407, 2010-Ohio-5705, 940 N.E.2d 924, ¶ 16 ("a nunc pro tunc

     order cannot cure the failure of a judge to impose restitution in the first

     instance at sentencing").

           And a sentencing entry that is corrected by a nunc pro tunc entry

     incorporating findings stated on the record at the sentencing hearing does

     not extend the time for filing an appeal from the original judgment of

     conviction and does not create a new final, appealable order. See State v.

     Lester, 130 Ohio St. 3d 303, 2011-Ohio-5204, 958 N.E.2d 142, ¶ 20 ("a nunc
Ashland County, Case No. 14-COA-039                                                    26


       pro tunc judgment entry issued for the sole purpose of complying with

       Crim.R. 32(C) to correct a clerical omission in a final judgment entry is not

       a new final order from which a new appeal may be taken").



       {¶46} Although the trial court made the statutorily required findings during the

sentencing hearing, a review of the judgment entry on sentencing reveals it failed to

incorporate these findings into the sentencing entry contrary to Bonnell.

       {¶47} Upon review, we vacate the sentence and remand the matter to the trial

court to issue a nunc pro tunc judgment entry on sentencing to include the requisite

findings.

       {¶48} We note in his appellate brief at 4, appellant argues his twenty-eight year

sentence is "greatly excessive and manifestly disproportionate to the actual crime."

       {¶49} As explained by this court in State v. Ewert, 5th Dist. Muskingum No.

CT2012-0002, 2012-Ohio-2671, ¶ 32-33:



              As relevant to this appeal, under R.C. 2929.11(B), a felony sentence

       must be "consistent with sentences imposed for similar crimes committed

       by similar offenders."     "To support a claim that a 'sentence is

       disproportionate to sentences imposed upon other offenders, a defendant

       must raise this issue before the trial court and present some evidence,

       however minimal, in order to provide a starting point for analysis and to

       preserve the issue for appeal.' " State v. Searles, 8th Dist. No. 96549,
Ashland County, Case No. 14-COA-039                                                      27


      2011-Ohio-6275, ¶ 25, quoting State v. Edwards, 8th Dist. No. 89181,

      2007-Ohio-6068, ¶ 11.

             A felony sentence should be proportionate to the severity of the

      offense committed, so as not to "shock the sense of justice in the

      community."     State v. Chafin, 30 Ohio St. 2d 13, 17.        See also R.C.

      2929.11(B). A defendant alleging disproportionality in felony sentencing

      has the burden of producing evidence to "indicate that his sentence is

      directly disproportionate to sentences given to other offenders with similar

      records who have committed these offenses * * *." State v. Breeden, 8th

      Dist. No. 84663, 2005-Ohio-510, ¶ 81.



      {¶50} Appellant did not raise this issue in the trial court, and has not provided this

court with any explanation or evidence as to why or how his sentence is disproportionate.

      {¶51} While the sentence imposed is lengthy, appellant committed thirteen acts

of pandering sexually oriented matter involving a minor in violation of R.C. 2907.322. In

2009, appellant pled guilty to one count of pandering obscenity involving a minor in

violation of R.C. 2907.321, and was sentenced to three years in prison and ordered to

register as a Tier I sex offender. After his release from prison, appellant went right back

to engaging in the same behaviors as before.

      {¶52} As stated by our brethren from the Eighth District in State v. Duhamel, 8th

Dist. Cuyahoga No. 102346, 2015-Ohio-3145, ¶ 54 and 61, respectively:
Ashland County, Case No. 14-COA-039                                                 28


            ***In New York v. Ferber, 458 U.S. 747, 102 S. Ct. 3348, 73 L. Ed. 2d
1113 (1982), the U.S. Supreme Court recognized the government's interest

     in safeguarding the physical and psychological well-being of children and in

     preventing their sexual exploitation. Id. at 756-757. Every video or image

     of child pornography on the internet constitutes a permanent record of that

     particular child's sexual abuse.     The harm caused by these videos is

     exacerbated by their circulation. Id.

            ***

            Moreover, the children depicted in the images or videos are the

     victims of pandering sexually oriented material involving a minor offenses.

     State v. Meadows, 28 Ohio St. 3d 43, 49, 503 N.E.2d 697 (1986). Each

     video presents a different child or group of children. Individuals who view

     or circulate child pornography harm the child in several ways (1) by

     perpetuating the abuse initiated by the creator of the material, (2) by

     invading the child's privacy, and (3) by providing an economic motive for

     producers of child pornography. U.S. v. Norris, 159 F.3d 926 (5th Cir.1998).

     As previously stated, the dissemination of child pornography exacerbates

     and continues the exploitation and victimization of the individual child.

     Ferber, 458 U.S. 747 at 759, 102 S. Ct. 3348, 73 L. Ed. 2d 1113; See also

     U.S. v. Sherman, 268 F.3d 539, 545 (7th Cir.2001) (even a "passive

     consumer who merely receives or possesses the images directly

     contributes to this continuing victimization.").
Ashland County, Case No. 14-COA-039                                                         29


See also State v. Starcher, 5th Dist. Stark No. 2015CA00058, 2015-Ohio-5250.



       {¶53} "Each child pornography file or image that is downloaded is 'a new and

distinct crime.' State v. Eal, 10th Dist. No. 11AP-460, 2012-Ohio-1373, ¶ 93." State v.

Mannarino, 8th Dist. Cuyahoga No. 98727, 2013-Ohio-1795, ¶ 53.

       {¶54} The quantity of appellant's offenses, coupled with his prior conviction for a

similar offense, clearly and convincingly support the trial court's sentence.              R.C.

2953.08(G)(2).

       {¶55} Assignment of Error II is granted as to the sentencing entry and denied as

to the consecutive nature and length of the sentence.

                                              III

       {¶56} Appellant claims the trial court committed plain error in admitting into

evidence his prior felony conviction for pandering obscenity involving a minor despite the

fact that he did not testify at trial. We disagree.

       {¶57} The admission or exclusion of evidence lies in the trial court's sound

discretion. State v. Sage, 31 Ohio St. 3d 173 (1987). In order to find an abuse of that

discretion, we must determine the trial court's decision was unreasonable, arbitrary or

unconscionable and not merely an error of law or judgment. Blakemore v. Blakemore, 5
Ohio St. 3d 217 (1983).

       {¶58} As set forth above, the state filed a pretrial Evid.R. 404(B) notice of intent

to introduce appellant's prior conviction at trial. Evid.R. 404(B) states the following:
Ashland County, Case No. 14-COA-039                                                   30


             (B) Other Crimes, Wrongs or Acts. Evidence of other crimes,

      wrongs, or acts is not admissible to prove the character of a person in order

      to show action in conformity therewith. It may, however, be admissible for

      other purposes, such as proof of motive, opportunity, intent, preparation,

      plan, knowledge, identity, or absence of mistake or accident. In criminal

      cases, the proponent of evidence to be offered under this rule shall provide

      reasonable notice in advance of trial, or during trial if the court excuses

      pretrial notice on good cause shown, of the general nature of any such

      evidence it intends to introduce at trial.



      {¶59} Identity was at issue at trial. Appellant was arrested for pandering sexually

oriented matter involving a minor while visiting the home of his mother and stepfather.

During opening statement, appellant stated, "[a]s far as the residence goes, there is two

people that live there, my mom and stepdad, and yeah, I went there sometimes, still, I

mean, so I don't know, it just goes to show that any one of them have an interest, all of

them have knowledge." November 18, 2014 T. at 132-133. Appellant further stated, "as

far as like my mom or stepdad, I don't know what stepdad was into, but I know that my

mom gets porn." Id. at 137-138.

      {¶60} During appellant's cross-examination of Detective Dave Rohn, appellant

asked the following: "All right. Aside from the fact that I was at the residence when you

collected the evidence, was there any evidence to suggest or know from your evidence

that proves that I was at the residence, other than any days that you were at the
Ashland County, Case No. 14-COA-039                                                     31


residence, video, phone calls, or pictures that says that I was there any other days at the

residence?" Id. at 163-164. The detective responded in the negative. Id. at 164.

      {¶61} Also during opening statement, appellant mentioned his prior conviction for

pandering obscenity. Id. at 135-139. In its case-in-chief, the state moved to admit

appellant's prior conviction into evidence (State's Exhibit 6) and the following exchange

occurred on the record during a sidebar (Id. at 181-182):



             MR. LANGE: Your Honor, at this point in time, I move the Court to

      accept into evidence the Defendant's prior conviction, pandering

      obscenities. He raised the issue of identify and Detective Rohn laid the

      foundation, identified the person, gave the date of birth, 11-9-73, and three

      people drove to the house and identify is at issue in the case, and the

      Defendant raised that issue of identify in the Opening Statement.

             THE COURT: Mr. Cooper?

             MR. COOPER: I don't mind about that.

             THE COURT: You are okay to that? Okay. The Certified copy of the

      prior conviction is admitted without objection.



      {¶62} Appellant did not object to the admission of the evidence, in fact he

acquiesced when specifically asked. An error not raised in the trial court must be plain

error for an appellate court to reverse. State v. Long, 53 Ohio St. 2d 91 (1978); Crim.R.

52(B). In order to prevail under a plain error analysis, appellant bears the burden of

demonstrating that the outcome of the trial clearly would have been different but for the
Ashland County, Case No. 14-COA-039                                                         32


error.    Long.   Notice of plain error "is to be taken with the utmost caution, under

exceptional circumstances and only to prevent a manifest miscarriage of justice." Id. at

paragraph three of the syllabus.

         {¶63} Appellant has not demonstrated error, let alone plain error. Given that

appellant mentioned his prior conviction during his opening statement, consented to the

introduction of his prior conviction, and placed identity at issue, we find the trial court did

not abuse its discretion in admitting the evidence.

         {¶64} Assignment of Error III is denied.

         {¶65} The judgment of the Court of Common Pleas of Ashland County, Ohio is

affirmed in part and the sentence is vacated, and the matter is remanded to said court for

the limited purpose of issuing a nunc pro tunc sentencing entry in accordance with the

law and this opinion.

By Farmer, P.J.

Wise, J. concurs.

Hoffman, J. dissents.




SGF/db 76
Ashland County, Case No. 14-COA-039                                                        33


Hoffman, J., concurring in part and dissenting in part

        {¶66} I concur in the majority’s analysis and disposition of Appellant’s first and

third assignments of error except for the standard of review utilized in reviewing the trial

court’s admission of Appellant’s prior conviction.1

        {¶67} I further concur in that part of the majority’s analysis and disposition of

Appellant’s second assignment of error vacating Appellant’s sentence and remanding the

matter for resentencing pursuant to State v. Bonnell, 140 Ohio St. 3d 209, 2014-Ohio-

3177.

        {¶68} However, I respectfully dissent from the majority’s analysis and decision

finding the record clearly and convincingly supports the trial court’s decision to impose all

of Appellant’s sentences consecutively.

        {¶69} I believe the majority’s reliance on this Court’s opinion in State v. Ewert, 5th

Dist. Muskingum No. CT2012-0002, 2012-Ohio-2671, is misplaced. I find the pertinent

issue herein is whether the imposition of consecutive sentences is disproportionate to the

seriousness of the offender’s conduct under R.C. 2929.14(C)(4), not whether Appellant’s

sentence on each count is consistent with sentences imposed for similar crimes

committed by similar offenders under R.C. 2929.11(B). Appellant’s sentence on each

offense is not excessive on its own apart from the trial court’s order the sentences run

consecutive for a total of twenty-six years in prison. Accordingly, I find lack of evidence

of sentences given to other offenders with similar records who committed the same

offense as Appellant committed does not end the analysis. I find the record is sufficient



1
 For further explanation, see my concurring opinion in State v. Baughman, 5th District
Fairfield App. No. 13-CA-49, 2014-Ohio-1821.
Ashland County, Case No. 14-COA-039                                                    34


to analyze whether the imposition of consecutive sentences is disproportionate to the

seriousness of Appellant’s conduct in this case. The analysis is between Appellant’s

sentence and his conduct in this case, not between Appellant’s sentence on a particular

offense and that of other offenders of that same offense.2

      {¶70} The record demonstrates Appellant downloaded [and presumably viewed]

thirteen videos of child pornography on his mother’s computer over a three day period.

Although Appellant committed thirteen separate offenses, it appears to have been one

continuing course of conduct.     There is no indication in the record Appellant ever

distributed or attempted to forward any of the videos to anyone else. There is no record

evidence Appellant ever “acted out” on his sexual predilection by contacting or attempting

to contact a juvenile for sexual purposes.

      {¶71} I certainly do not mean to suggest the viewing of child pornography is not a

serious offense. It is a morally reprehensible, offensive crime. Material involving the

sexual exploitation of juveniles is both shocking and disgusting.

      {¶72} Yet the legal question remains: Is 26 years in prison a proportionate

sentence in light of the seriousness of Appellant’s conduct?

      {¶73} There was no direct, immediate harm done to any person (with the possible

exception of Appellant himself) as a result of Appellant downloading the videos.3

      {¶74} I offer the following hypothetical for purpose of illustration.



2
  R.C. 2929.14(C)(4), “the court may require the offender serve the prison terms
consecutively if the court finds…the consecutive sentences are not disproportionate to
the offense.
3 I acknowledge an indirect harm results in that Appellant and others like him who

download such pornography create a market for the production of such material, thereby
victimizing children.
Ashland County, Case No. 14-COA-039                                                    35


       {¶75} Had Appellant downloaded 56 videos of child pornography over those same

three days would 112 years in prison be proportionate to the seriousness of the crime?

Would such justify what would, in effect, constitute a life sentence to prison?

       {¶76} An offender who commits gross sexual imposition against a juvenile victim

is subject to a maximum of five years in prison. Should such offender commit gross

sexual imposition against one victim on five separate occasions, or once against five

different victims, the maximum consecutive sentence such offender could receive would

be a total of 25 years in prison. Here, Appellant received 26 years in prison for conduct

which many, if not most or all, would view less serious than the actual direct harm caused

to a juvenile victim(s) by commission of gross sexual imposition.

       {¶77} While I do not find it inappropriate to impose an additional 24 months in

prison for violation of his Post-Release Control consecutive to the sentence for the

offenses for which Appellant was convicted in this case, I find the 26 year consecutive

sentence is disproportionate to the seriousness of Appellant’s conduct.